Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s request under AFCP2.0 filed 6/7/2021 has been received and is proper.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reason for allowance noted for claim 8 in a previous Office Action still applies.
With respect to independent claim 1, the prior art does not show the limitations of “operating, by a primary processing unit coupled to a second memory at the first host, a first storage service at the first host, the first host being a first storage device connected to one or more storage drives, the first storage service managing a first Remote Direct Memory Access (RDMA) controller for accessing user data stored on the one or more storage drives through a storage network”.
With respect to independent claim 15, the prior art does not show the limitations of “comprising code to, when executed on a primary processing unit coupled to a second memory at the first host: operate a first storage service at the first host, the first host being a first storage device connected to one or more storage drives, the first storage service managing a first Remote Direct Memory Access (RDMA) controller for accessing user data stored on the one or more storage drives through a storage network”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN A. AUVE/Primary Examiner, Art Unit 2185